Case 3:20-cv-01651-X Document 1-2 Filed 06/22/20   Page 1 of 8 PageID 28




           Exhibit A
Case 3:20-cv-01651-X Document 1-2 Filed 06/22/20   Page 2 of 8 PageID 29
Case 3:20-cv-01651-X Document 1-2 Filed 06/22/20   Page 3 of 8 PageID 30
Case 3:20-cv-01651-X Document 1-2 Filed 06/22/20   Page 4 of 8 PageID 31
Case 3:20-cv-01651-X Document 1-2 Filed 06/22/20   Page 5 of 8 PageID 32
Case 3:20-cv-01651-X Document 1-2 Filed 06/22/20   Page 6 of 8 PageID 33
Case 3:20-cv-01651-X Document 1-2 Filed 06/22/20   Page 7 of 8 PageID 34
Case 3:20-cv-01651-X Document 1-2 Filed 06/22/20   Page 8 of 8 PageID 35
